Case 1:19-cv-01464-NBF Document8 Filed 01/27/20 Page 1 of 3

In the Anited States Court of Federal Claims

No. 19-1464C
(Filed: January 27, 2020)

 

 

MARK DOWNEY,
) Pro Se; Failure to Prosecute; RCFC 41

Pro Se Plaintiff, )

)

Vv. )

)

THE UNITED STATES, )

Defendant. 5

)

ORDER

On January 9, 2020, the court issued an order (Docket No. 7, attached) directing
Mr. Downey to file a response to the defendant’s motion to dismiss by January 17, 2020
in order to proceed with his case, and that failure to respond could result in the dismissal
of his case for failure to prosecute under Rule 41(b) of the Rules of the United States
Court of Federal Claims (“RCFC”). A review of court records indicates that Mr. Downey
has not responded to the defendant’s motion to dismiss. The above-captioned case is
therefore DISMISSED without prejudice under RCFC 41(b) for failure to prosecute. The
Clerk of the Court is DIRECTED to enter judgment accordingly.

  

IT IS SO ORDERED.

‘NANCY B. FIRESTONE |
Senior Judge

 
Case 1:19-cv-01464-NBF Document 8 Filed 01/27/20 Page 2 of 3

Case 1:19-cv-01464-NBF Document 7 Filed 01/09/20 Page 1 of 2

Iu the Gnited States Court of Federal Clauns

No. 19-1464C
(Filed: January 9, 2020)

 

 

MARK DOWNEY,

) Pro Se; Order Directing Response;
Pro Se Plaintiff, ) RCFC 7.2(b)

)

v. )

)

THE UNITED STATES, )

Defendant.

)

ORDER

On September 23, 2019, pro se plaintiff, Mark Downey, filed a complaint in this
court alleging that the United States (“the government”) “plagiarized” his proposal for a
universal identification card when it implemented the Real ID.' Mr. Downey also alleges
that the government improperly ignored or destroyed his “whistleblower complaints,”
and violated the Eighth Amendment to the United States Constitution, the Americans
with Disabilities Act (“ADA”), the Dodd-Frank Act, as well as various civil rights
provisions. On November 14, 2019, the government filed a motion to dismiss Mr.
Downey’s complaint for lack of subject matter jurisdiction under Rule 12(b)(1) of the
Rules of the United States Court of Federal Claims (““RCFC”).

Under RCFC 7.2(b)(1), a response to a motion to dismiss under RCFC 12(b) must
be filed within 28 days after service of the motion. An additional three days are added
after the period would otherwise expire if service is made by mail. RCFC 6(d). A review
of court records indicates that Mr. Downey has not filed a response to the government’s
motion to dismiss. Accordingly, the court ORDERS Mr. Downey to respond to the

 

| This is Mr. Downey’s third complaint filed in this court: including Downey v. United States,
19-899C (dismissed for lack of subject matter jurisdiction) (on appeal), Downey v. United States,
19-1325C (dismissed for failure to prosecute), Downey v, United States, 19-1730C (dismissed
for lack of subject matter jurisdiction), Downey v. United States, 19-1631C (pending), and
Downey v, United States, 19-1707C (pending).

 

 
Case 1:19-cv-01464-NBF Document 8 Filed 01/27/20 Page 3 of 3

Case 1:19-cv-01464-NBE Document 7 Filed 01/09/20 Page 2 of 2

defendant’s motion to dismiss by Friday, January 17, 2020. Failure to respond may
result in dismissal for lack of prosecution. RCFC 41(b).

fo “a
Nh try
NANCY B. FIRESTONE /
Senior Judge

  

IT IS SO ORDERED,

  

/
f

 

 

 
